Citation Nr: 0832866	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  05-32 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

Entitlement to an initial rating in excess of 50 percent for 
hearing loss.

Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1953 to 
January 1955.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from January 2005 and March 2005 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.  In the January 
2005 rating decision, the RO granted service connection for 
hearing loss, rated 50 percent, and tinnitus, rated 10 
percent, effective October 13, 2004.  In the March 2005 
rating decision, the RO denied the veteran a total disability 
rating based on unemployability due to service-connected 
disability (TDIU).  In January 2008, the Board remanded the 
matter to the RO for further notification, evidentiary 
development, and adjudication.  The RO again denied the 
veteran's claims for an initial rating in excess of 50 
percent for hearing loss and for a TDIU via the issuance of a 
supplemental statement of the case (SSOC) in August 2008.  

As the appeal of the veteran's claim for an initial rating in 
excess of 50 percent for hearing loss emanates from the 
veteran's disagreement with the initial rating assigned 
following the grant of service connection, the Board has 
characterized the claim as for a higher initial rating, in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  


FINDINGS OF FACT

1.  Since the initial grant of service connection, 
audiometric testing reveals no worse than Level VIII hearing 
acuity in the veteran's right ear and Level IX hearing acuity 
in the left ear.

2.  The veteran's service-connected disabilities do not 
combine to preclude substantially gainful employment.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.85, 
Diagnostic Code 6100 (2007).

2.  The criteria for an award of TDIU have been not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c). 

Here, the Board finds that all notification and development 
action needed to render a decision on the claims on appeal 
has been accomplished.  

In this respect, through November 2004 and August 2005 notice 
letters, the RO notified the veteran of the legal criteria 
governing his claims and the evidence needed to support his 
claims.  Thereafter, the veteran was afforded the opportunity 
to respond.  Hence, the Board finds that the veteran has 
received notice of the information and evidence needed to 
substantiate his claims and has been afforded ample 
opportunity to submit such information and evidence.

The Board also finds that the November 2004 and August 2005 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned November 2004 and 
August 2005 letters.

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In this regard, the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 
7105(d) and 5103A have been met.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the 
veteran was given the opportunity to respond following both 
the November 2004 and August 2005 notice letters.  

The Board notes that the Court has issued a decision in 
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. Jan. 
30, 2008), regarding the notice required for an increased 
compensation claim.  However, the Vazquez-Flores case was one 
of a claim of entitlement to an increased rating, not a 
question of entitlement to a higher initial rating.  As such, 
in the instant case, a discussion of whether sufficient 
notice has been provided for an increased compensation claim 
is not necessary because the veteran's hearing-loss claim is 
an initial rating claim.

Otherwise, nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal.  The veteran was given VA examinations in November 
2004, July 2005, November 2005, and March 2008.  Relevant 
treatment records from the Grand Island Division VA Nebraska 
Western Iowa Health Care System in Grand Island, Nebraska 
(VAMC), as well as records of private audiological testing, 
have been associated with the veteran's claims file.  The 
veteran has further been given the opportunity to submit 
evidence, and he and his representative have provided written 
argument in support of his claims.  Otherwise, neither the 
veteran nor his representative has identified, and the record 
does not indicate, existing records pertinent to the claims 
on appeal that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

The veteran is seeking an initial disability rating in excess 
of 50 percent for service-connected hearing loss.  He has 
also claimed that his service-connected hearing loss and 
tinnitus have combined to make him unemployable.

Relevant evidence of record consists of reports of VA 
examinations provided to the veteran in November 2004, July 
2005, November 2005, and March 2008, as well as treatment 
records from the Grand Island VAMC and records of private 
audiological testing.  The veteran has also submitted 
documentation from his last employer concerning his 
separation from employment, and he and his representative 
have submitted written argument in support of his claims.

Documentation of the November 2004 VA examination reflects 
the veteran's report of having resigned from his job as a 
shop teacher in 1992 because he was unable to hear his 
students well enough to teach.  Controlled speech 
discrimination testing conducted at the examination (Maryland 
CNC) revealed 52 percent maximum speech recognition in the 
veteran's right ear and 56 percent in his left ear.  Puretone 
audiometry testing found that the average puretone threshold 
was 78 decibels for the veteran's right ear and 81 decibels 
for his left ear.  Pertinent VAMC medical records also 
reflect that the veteran was successfully fitted for 
bilateral hearing aids in February 2005.  

The report from a second VA audiological examination in July 
2005 reflects findings of 60 percent maximum speech 
recognition in the veteran's right ear and 64 percent in his 
left ear, based on Maryland CNC tests.  The average puretone 
threshold was found to be 77.5 decibels for the veteran's 
right ear and 81.25 decibels for his left ear.  Similarly, 
the report from the November 2005 audiological examination 
reflects 62 percent maximum speech recognition in the 
veteran's right ear and 60 percent in his left ear.  The 
average puretone threshold was 77.5 decibels for the 
veteran's right ear and 80 decibels for his left ear.  

Report of the veteran's March 2008 VA examination reflects 
that controlled speech discrimination testing was found to be 
66 percent maximum speech recognition in the veteran's right 
ear and 64 percent in his left ear, based on Maryland CNC 
tests.  Puretone audiometry testing found that the average 
puretone threshold was 80 decibels for the veteran's right 
ear and 82.5 decibels for his left ear.  The examiner 
concluded that the veteran's hearing has "remained 
essentially stable" since his previous VA examination.  The 
examiner further noted the veteran's report that he left his 
job as a shop teacher due to his difficulty hearing his 
students.  The examiner opined that the veteran's bilateral 
hearing loss likely caused him difficulty in functioning 
effectively as a shop teacher, causing problems both in 
hearing his students and in monitoring shop equipment safely.  
The examiner concluded that the veteran's hearing loss "does 
impact his ability to obtain/maintain gainful employment in 
the educational setting in which he was trained."

Results from private audiological testing performed in March 
2006 and submitted by the veteran reflect 52 percent maximum 
speech recognition in the veteran's right ear and 48 percent 
in his left ear, based on Maryland CNC tests.  The average 
puretone threshold was found to be 80 decibels for the 
veteran's right ear and 86.25 decibels for his left ear.  

The veteran has further submitted a written statement in 
April 2005 contending that he retired from his teaching 
position in 1992 because of his "inability to communicate" 
with his students.  Similarly, his former representative 
argued in an October 2005 statement that the veteran is 
unable to maintain significant gainful employment due to his 
hearing loss and tinnitus.  Also present in the record is an 
April 2006 statement from the veteran's former employer, 
identifying the veteran's reason for leaving the school's 
employ as "resigned position."  

A.  Hearing Loss

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged 
rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

The assigned evaluation for hearing loss is determined by 
mechanically applying the rating criteria to certified test 
results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Under the applicable criteria, ratings for hearing 
loss are determined in accordance with the findings obtained 
on audiometric examination.  Evaluations of hearing 
impairment range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests, together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000; 2,000; 3,000; 
and 4,000 Hertz (cycles per second).  To evaluate the degree 
of disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  
As set forth in the regulations, Tables VI, VIa, and VII are 
used to calculate the rating to be assigned.  See 38 C.F.R. § 
4.85, Diagnostic Code 6100.

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.

With respect to the hearing-loss claim on appeal, the most 
relevant evidence of record consists of a report of March 
2008 VA audiological examination.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
70
95
105+
LEFT
45
45
75
105+
105+

Pure tone averages were 80 decibels for the right ear and 
82.5 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 66 percent in the right ear and 
of 64 percent in the left ear, using Maryland CNC tests.

Applying the results of the veteran's audiological evaluation 
in March 2008 to Table VI reveals no worse than Level VII 
hearing acuity in the right ear and Level VIII hearing acuity 
in the left ear.  Application of the above-noted findings to 
Table VII results in a 40 percent rating under 38 C.F.R. § 
4.85, Diagnostic Code 6100.  Similarly, testing from the 
veteran's July 2005 and November 2005 VA examinations, 
discussed above, revealed no worse than Level VII hearing 
acuity in the right ear and Level VII hearing acuity in the 
left ear, resulting in a 40 percent rating under Table VII of 
38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Board acknowledges, however, that the veteran was 
provided with VA examination in November 2004 in which his 
pure tone averages were 78 decibels for the right ear and 81 
decibels in the left ear, with speech recognition ability of 
52 percent in the right ear and of 56 percent in the left 
ear.  Applying the results of the November 2004 evaluation to 
Table VI reveals no worse than Level VIII hearing acuity in 
the right ear and Level VIII hearing acuity in the left ear.  
Application of these findings to Table VII results in a 50 
percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  
Similarly, findings from the veteran's March 2006 private 
audiological evaluation, discussed above, reveal no worse 
than Level VIII hearing acuity in the veteran's right ear and 
Level IX hearing acuity in the left ear, resulting in a 
rating of 50 percent rating under Table VII of 38 C.F.R. § 
4.85, Diagnostic Code 6100.  

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his hearing loss.  
However, it must be emphasized, as previously noted, that the 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
base its determination on the results of the pertinent 
November 2004 and March 2008 VA audiology studies of record.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other 
words, the Board is bound by law to apply VA's rating 
schedule based on the veteran's audiometry results.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Under these circumstances, 
the Board finds that since the initial grant of service 
connection the record presents no basis for assignment of a 
rating in excess of 50 percent for bilateral hearing loss.

The Board is cognizant of the veteran's contention, as noted 
above, that his inability to hear his students necessitated 
his leaving his work as a shop teacher.  As will be discussed 
below, however, and notwithstanding the veteran's contention, 
the Board simply does not find evidence of marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) or frequent periods of 
hospitalization, or evidence that the veteran's hearing loss 
renders impractical the application of the regular schedular 
standards.  Therefore, the criteria for invoking the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2007) 
are not met, and referral for extra-schedular consideration 
is not found warranted.

For all the foregoing reasons, the Board finds that the 
veteran's service-connected hearing loss does not warrant an 
initial rating in excess of 50 percent.  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2007).  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  

B.  Total Disability Rating Based on Unemployability Due to 
Service-Connected Disability (TDIU)

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1) (2007).  Total ratings are authorized 
for any disability or combination of disabilities for which 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
prescribes a 100 percent evaluation.  38 C.F.R. 
§ 3.340(a)(2).

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  For the purpose of determining whether there is a 
single service-connected disability rated as 60 percent, 
disabilities of a common etiology or a single accident are 
considered as one disability.  § 4.16(a).

In addition, TDIU may be awarded on an extra-schedular basis 
if a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), but is still 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  38 
C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  Factors to be 
considered are the veteran's education and employment history 
and loss of work-related functions due to pain.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Individual 
unemployability must be determined without regard to any non-
service-connected disabilities or the veteran's advancing 
age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 (2007) (age 
may not be a factor in evaluating service-connected 
disability or unemployability); Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

It is also the policy of VA, however, that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must evaluate whether there are circumstances in the 
veteran's case, apart from any non-service-connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has stated that in order for a veteran to prevail on 
a claim for a TDIU, the record must reflect some factor that 
takes his case outside of the norm.  The fact that a veteran 
may be unemployed or has difficulty obtaining employment is 
not determinative.  The ultimate question is whether the 
veteran, because of service-connected disability, is 
incapable of performing the physical and mental acts required 
by employment, not whether he can find employment.  Van 
Hoose, 4 Vet. App. at 363.  Moreover, as already noted, an 
inability to work due to non-service-connected disabilities 
or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  In 
making its determination, VA considers such factors as the 
extent of the service-connected disabilities and employment 
and educational background.  38 C.F.R. §§ 3.321(b), 3.340, 
3.341, 4.16(b), 4.19.

At the outset, the Board acknowledges that the veteran's 
disabilities-hearing loss and tinnitus-are of common 
etiology.  The veteran is service connected for bilateral 
hearing loss, rated as 50 percent disabling, and tinnitus, 
rated as 10 percent disabling.  The RO found both conditions 
to be related to the veteran's exposure to noise during 
service.  The current combined evaluation for the veteran's 
service-connected disabilities is 60 percent.  See 38 C.F.R. 
§ 4.25 (2007).  

Review of the claims file reflects that the veteran submitted 
a statement in April 2005 contending that he retired from his 
teaching position in 1992 because of his "inability to 
communicate" with his students.  He made a similar statement 
at the November 2004 audiological examination, and his former 
representative argued in an October 2005 statement that the 
veteran is unable to maintain significant gainful employment 
due to his hearing loss and tinnitus.  At the veteran's March 
2008 VA examination, the examining audiologist concluded that 
the veteran would have difficulty "function[ing] 
effectively" in a shop classroom, due to his difficulty 
hearing his students and the noise level of machinery in the 
classroom.  The examiner concluded that the veteran's hearing 
loss "does impact his ability to obtain/maintain gainful 
employment in the educational setting in which he was 
trained."  Also present in the record is an April 2006 
statement from the veteran's former employer, identifying the 
veteran's reason for leaving the school's employ as 
"resigned position."  

Here, the Board concludes that the evidence of record does 
not establish that the veteran is unemployable due to his 
service-connected disability.  In that connection, the Board 
notes that there is no evidence in the record addressing the 
veteran's search for other employment or his inability to 
maintain employment since his 1992 retirement from teaching.  
Given the veteran's education and occupational experience, 
there is simply no indication that he cannot pursue some kind 
of gainful work, even if not in a shop classroom as he was 
previously employed.  In reaching this decision, the Board 
acknowledges that the veteran's March 2008 VA examiner found 
the veteran's hearing loss to negatively impact his ability 
to return to employment as a high school shop teacher.  This 
is what the assigned schedular ratings take into 
consideration-a negative impact on employment.  With regard 
to medical evidence, an assessment or opinion by a health 
care provider is not entitled to absolute deference.  
Further, the Board notes that the examiner did not conclude 
the veteran was unable to return to teaching, simply that his 
hearing loss has an "impact" on his ability to maintain 
employment as a shop teacher.  The examiner further rendered 
no opinion indicating that the veteran is unable to perform 
any gainful employment outside of teaching.  The Board thus 
concludes that the record does not support a finding that the 
veteran's disability interfered with employability to the 
point that the veteran could not maintain gainful employment 
of any kind.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this claim.  A TDIU rating is therefore 
not warranted.

In light of the foregoing, the Board finds that the veteran's 
service-connected hearing loss does not warrant an initial 
rating in excess of 50 percent.  The Board further finds that 
award of a total disability rating based on unemployability 
due to service-connected disability is not warranted, 
including on an extra-schedular basis.


ORDER

Entitlement to an initial rating in excess of 50 percent for 
hearing loss is denied.

Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU) is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


